Name: Commission Regulation (EEC) No 593/91 of 12 March 1991 amending Regulation (EEC) No 1766/85 concerning rates of exchange to be used in the determination of customs value
 Type: Regulation
 Subject Matter: tariff policy;  monetary economics
 Date Published: nan

 13 . 3 . 91No L 66/ 14 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 593/91 of 12 March 1991 amending Regulation (EEC) No 1766/85 concerning rates of exchange to be used in the determination of customs value THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1224/80 of 28 May 1980 on the valuation of goods for customs purposes ('), as last amended by Regulation (EEC) No 4046/89 (2), and in particular Articles 9 and 19 thereof, Whereas for the purposes of implementing Article 9 ( 1 ) of Regulation (EEC) No 1 224/80 and with a view to uniform application of the Common Customs Tariff, it is desirable that common rules and criteria should be laid down in respect of the rates of exchange to be used in the determi ­ nation of customs value : Whereas these rules and criteria have been laid down by Commission Regulation (EEC) No 1766/85 (3) ; Article 1 , Regulation (EEC) No 1766/85 is hereby amended as follows : 1 . Articles 2 and 4 are replaced by the following text : 'Article 2 1 . For the application of Article 9 of Regulation (EEC) No 1224/80, where factors used to determine the customs value of goods are expressed in a currency other than that of the Member State where the valua ­ tion is made, the rate of exchange to be used to deter ­ mine that value in terms of the currency of the Member State -concerned shall be the rate recorded on the second-last Wednesday of a month and published on that or the following day. 2 . The rate recorded on the second-last Wednesday of a month shall be used during the following calendar month unless it is superseded by a rate established under Article 4 . 3 . Where a rate of exchange is not recorded on the second-last Wednesday indicated in paragraph 1 , or, if recorded, is not published on that or the following day, the last rate recorded for the currency in question published within the preceding 14 days shall be deemed to be the rate recorded on that Wednesday.' ; 'Article 4 1 . Where a rate recorded on the last Wednesday of a month and published on that or the following day differs by 5 % or more from the rate established in accordance with Article 2 for entry into use on the following month , it shall replace the latter rate from the first Wednesday of that month as the rate to be applied for the purposes of Article 9 of Regulation (EEC) No 1224/80 . 2 . Where in the course of a period of application as referred to in the preceding provisions, a rate recorded pn a Wednesday and published on that or the fol ­ lowing day differs by 5 % or more from the rate being used in accordance with the provisions of this Regula ­ tion, it shall replace the latter rate and enter into use on the Wednesday following as the rate to be used for the application of Article 9 of Regulation , (EEC) No 1224/80 . This remplacement rate shall remain in use for the remainder of that current month, provided that this rate is not superseded due to operation of the provisions of the first sentence of this paragraph . Whereas experience gained since entry into force of Regulation (EEC) No 1766/85 allows the conclusion that, as in other areas, use of a monthly exchange rate could be applied with adjustments in cases of significant fluctua ­ tions affecting the exchange rates, thus contributing to simplification of the tasks of declarants and customs services, Whereas, in order further to simplify customs clearance procedures, it is also appropriate to allow the declarant to use a single rate of exchange even if several rates were applicable during a period covered by a periodic declara ­ tion , on condition that this option does not have negative effects on the collection of customs duties due ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Customs Valuation Committee, (') OJ No L 134, 31 . 5 . 1980, p. 1 . O OJ No L 388, 30. 12. 1989, p . 24. O OJ No L 168 , 28 . 6 . 1985, p. 21 . 13 . 3 . 91 Official Journal of the European Communities No L 66/ 15 3 . Where, in a Member State , a rate of exchange is not recorded on a Wednesday or, if recorded, is not published on that or the following day, the rate recorded shall , for the application in that Member State of paragraphs 1 and 2, be the rate most recently recorded and published prior to that Wednesday.' ; 2 . the following Article is inserted : 'Article 4a When the competent authorities of a Member State authorize a declarant to furnish or supply at a later date certain details concerning the declaration for entry for free circulation of the goods in the form of a periodic declaration, this authorization may, at the declarants request, provide that a single rate be used for conversion into that Member State's currency of elements forming part of the customs value as expressed in a particular currency. In this case, the rate to be used shall be the rate, established in accordance with this Regulation, which is applicable on the first day of the period covered by the declaration in ques ­ tion .' Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 March 1991 . For the Commission Christiane SCRIVENER Member of the Commission